Detailed Action



Notice of Pre‐AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments

Applicant's response and amendments, filed March 22, 2021, to the prior Office Action is acknowledged. Applicant has amended claims 3-4.
Claims 1‐14 are currently under examination and the subject matter of the present Office Action.



Priority

Applicant’s claim for the benefit of a prior‐filed application, provisional applications 62/319,259 and 62/497,948, filed on April 6, 2016 and December 8, 2016, respectively, and PCT application PCT/US17/026447, filed on April 6, 2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Accordingly, the effective priority date of the instant application is granted as April 6, 2016.



Information Disclosure Statement

The Information Disclosure Statement(s) filed on March 22, 2021 has been received and considered herein.
The instant IDS corrects the deficiencies of the IDS filed October 5, 2018, in that the previously improperly cited references now comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Therefore, the objection to the references of the previous IDS is withdrawn.

Claim Rejections ‐ 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre‐AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for 
Claims 1‐14 are rejected under 35 U.S.C. 103 as being unpatentable over Lefrancois et al. (US Pat. Pub. 2006/0263857 A1), in further view of Basak et al. (“Interleukin 15 augments antitumor activity of cytokine gene-modified melanoma cell vaccines in a murine model”, Oncology Reports 19, 2008), Felber et al. (WIPO Pat. Pub. 2014/066527 A2), and Epardaud et al. ("Interleukin-15/Interleukin-15RA Complexes Promote Destruction of Established Tumors by Reviving Tumor-Resident CD8+ T Cells", Cancer Research 68(8), 2008).
Regarding claim 1, Lefrancois teaches a working example of administering hetIL-15 to a subject, wherein the hetIL-15 increase the proliferation of adoptively transferred T cells (Example 5, para 205; Fig 7a).  Lefrancois also teaches that hetIL-15 reduces the size of tumors in mice relative to mice untreated with hetIL-15 (para [0048]; Fig 11). 
Furthermore, Lefrancois’s working example does not indicate that lymphodepletion was performed on the subject before administrating hetIL-15 in conjunction with the adoptively transferred T cells (Example 5, para [0205]), and depleting lymphocytes is not mentioned in any part of the disclosure.  Thus, one of ordinary skill in the art would know that hetIL-15 could be administered with adoptively transferred T cells without using lymphodepletion beforehand based on Lefrancois alone.
While Lefrancois teaches increasing the proliferation of adoptively transferred T cells with hetIL-15, Lefrancois is silent as to whether or not this results in reduction of tumor size from contact of the tumor with T cells.
Basak teaches that endogenous leukocytes, including T cells and NK cells, will infiltrate tumors upon administration of IL-15 (abstract), and that this results in a reduction in tumor size (Fig 4a).  Thus Basak illustrates that IL-15 alone is able to induce tumor infiltration from leukocytes from 
Basak does not directly teach, however, that hetIL-15 itself will increase the number of lymphocytes in a tumor.
Felber teaches a method of administering heterodimeric IL-15/IL-15Rα to a subject to treat cancer (claim 2; para [00311]), including by reducing the size of a tumor (para [00304]).  Felber also teaches that hetIL-15 is administered in doses of 0.1 to 10 µg/kg every one, two, or three days for a period of one to three weeks (claim 2).  While Felber does not teach ipsis verbis that such doses and administration schedules will increase the number of lymphocytes in a tumor, Applicant teaches that doses of 0.1 to 10 µg/kg administered every one, two, or three days for a period of at least eleven days is sufficient to increase the number of lymphocytes present in a tumor (Specification, para [0056]-[0057]).  In conclusion, Applicant identifies dosages and administration schedules of hetIL-15 that increase the number of lymphocytes present in a tumor that are commensurate with the values provided by Felber.  Felber also teaches that administration of hetIL-15 will increase the proliferation/expansion of tumor-resident T cells (para [00179], [00181]).
Felber also teaches that administering IL-15 with cells engineered to express IL-15Rα in adoptive cell therapy can help treat cancer (para [00285]), and that administering the IL-15 in conjunction with the adoptively transferred engineered cells can reduce the growth of a tumor (para [00304]).  
Felber does not explicitly teach, however, that the number of lymphocytes present in a tumor will increase upon administration of hetIL-15.
Epardaud teaches that administration of hetIL-15 results in an increase in the number of CD8+ lymphocytes and NK cells in a tumor (Fig 2a).  Epardaud also teaches that administering hetIL-15 results in a reduction in tumor growth and burden (Figs 1(a-b)).  Finally Epardaud teaches that hetIL-15 is more effective at reducing tumor growth and burden than IL-15 alone (Fig 1b; p. 2982, 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of adoptive cell therapy utilizing hetIL-15 taught by Lefrancois to comprise administering hetIL-15 with a frequency and an amount to increase the proliferation of lymphocytes in a tumor based on the combination of Felber and Epardaud.  Felber teaches administering hetIL-15 in an amount and frequency that increases the amount of lymphocytes in a tumor, and Epardaud directly teaches that administering hetIL-15 in an amount and frequency increases the number of lymphocytes in a tumor, and one of ordinary skill in the art would have been motivated to modify the method of adoptive cell therapy utilizing hetIL-15 taught by Lefrancois to comprise administering hetIL-15 with a frequency and an amount to increase the proliferation of lymphocytes in a tumor based on the combination of Felber and Epardaud because the combination of Felber and Epardaud teaches that hetIL-15 is capable of increasing the number of lymphocytes in a tumor to reduce tumor size, and all three references are directed to administering hetIL-15 to reduce the size of a tumor.
	 One skilled in the art would have a reasonable expectation of success of modifying the method of adoptive cell therapy utilizing hetIL-15 taught by Lefrancois to comprise administering hetIL-15 in a frequency and an amount to increase the proliferation of lymphocytes in a tumor based on the combination of Felber and Epardaud because the combination of Felber and Epardaud teaches an amount and frequency of hetIL-15 that is capable of increasing the number of lymphocytes in a tumor to reduce its size.

Prior to the effective filing date of the claimed invention, it also would have been obvious to one of ordinary skill in the art to modify the method of adoptive cell therapy utilizing hetIL-15 taught 
	 One skilled in the art would have a reasonable expectation of success of modifying adoptive cell therapy utilizing hetIL-15 taught by Lefrancois to also comprising administering hetIL-15 in an amount and frequency capable of increasing the amount of ACT lymphocytes in a tumor based on the combination of Felber and Basak because the combination of Felber and Basak teaches that the amount and frequency of an IL-15 composition that will cause leukocytes, in including T cells, to infiltrate tumors.
Regarding claims 2‐6, Felber teaches that the hetIL‐15 can be administered every one, two, or three days, including for a time period of one to three weeks (claim 1).
Regarding claims 3-4, Epardaud teaches that hetIL-15 is administered every day (Fig 1(a-b)).
Regarding claim 7, Lefrancois teaches that the cells used in adoptive cell transfer are CD8+ lymphocytes (example 5, para [0205]).
Felber also teaches that the cells used in adoptive cell transfer are T lymphocytes (para [00286]), such as a T lymphocyte that expresses CD8 (para [00287]).
Regarding claim 8, Felber teaches that natural killer cells can be used in adoptive cell transfer 
Regarding claim 9, Felber teaches that the cells used in adoptive cell transfer have been engineered to recombinantly express IL‐15Rα in order to enhance anti‐cancer effects, which necessarily means that the cells have been genetically engineered to enhance anti‐tumor effects (para [00285]‐[00286]).
Regarding claim 10, Lefrancois teaches that the hetIL‐15 can be administered subcutaneously (para [0105], [0167], [0170]).
Felber also teaches that the hetIL‐15 can be administered subcutaneously (para [0028]).
Regarding claim 11, Lefrancois teaches that the hetIL‐15 can be administered intravenously (para [0105], [0167], [0170]).
Felber also teaches that the hetIL‐15 can be administered intravenously (abstract; para [00224]).
Epardaud also teaches that the hetIL-15 is administered intravenously (p. 2973, col 1-2, Treatment with IL-15/IL15-RA complexes and assessment of tumor burden).
Regarding claims 12‐13, Lefrancois teaches that the IL‐15 receptor alpha present in hetIL‐15 comprises a soluble IL‐15 receptor alpha form that can optionally be fused to an Fc portion of an antibody (para [0025], [0105], [0120]. Because coupling the Fc portion of an antibody to the hetIL‐15 complex is optional, Lefrancois necessarily contemplates embodiments in which the hetIL‐15 complex is not coupled to an Fc portion of an antibody.
Felber also teaches that the IL‐15 receptor alpha present in hetIL‐15 comprises a soluble IL‐15 receptor alpha form that can optionally be fused to an Fc portion of an antibody (abstract; para [0064]).
Epardaud also teaches that the IL‐15 receptor alpha present in hetIL‐15 comprises a soluble IL‐15 receptor alpha form that can optionally be fused to an Fc portion of an antibody (p. 2973, col 1-2, Treatment with IL-15/IL15-RA complexes and assessment of tumor burden).


Felber also teaches that hetIL‐15 can be administered to humans after being assayed in vivo (para [00391]), meaning that Felber contemplates administrating the pharmaceutical composition to a human.

Response to Arguments (103)
Applicant argues that Lefrancois is flawed because Example 5 only describes T lymphocyte proliferation in mice that do not carry tumors upon administration of the IL-15/IL-15Rα heterodimer (Remarks, p. 5, last para).  As a result, Applicant contends that no conclusion can be drawn about the long-term efficacy of adoptively transferred tumor-specific T cells in mice bearing a vascularized tumor (Remarks, p. 6, para 1).  Applicant also states that Lefrancois is flawed because it fails to address the survival, persistence, and localization of transferred cells in T cell therapy (Remarks, p. 6, para 1).
Applicant’s arguments have been considered, but they are not persuasive.
As a first matter, Applicant is correct when he states that Lefrancois teaches that the IL-15/IL-15Rα heterodimer increases proliferation of adopted T cells in normal mice.  However, Applicant omits that, in conjunction with that experiment, Lefrancois also teaches administering the heterodimer to mice containing liver tumors, and that the liver tumors decreased in number after such administration (para [0048], Fig 11).  Given the nexus of the two experiments, one of ordinary skill in the art would have easily drawn two conclusions: 1) that proliferation of adoptively transferred T cells results when administering them in conjunction with the IL-15/IL-15Rα heterodimer and 2) that proliferation of T cells in mice upon IL-15/IL-15Rα heterodimer also leads to tumor growth inhibition.  And by combining the results of these two experiments, one of ordinary skill in the art would have easily deduced that adoptively transferred T cells would also result in the destruction of tumors in tumorigenic mice, given endogenous T cells alone were capable of eliminating tumors.  One of ordinary skill, therefore, would have easily understood that using adoptively transferred T cells instead of endogenous T cells with IL-15/IL-15Rα heterodimers would have also led to tumor destruction in light of these two aforementioned experiments
Regarding the long-term efficacy of adoptively transferred T cells in treat mice with vascularized tumors, it is noted that the features upon which applicant relies (i.e., “long-term efficacy” and “vascularized tumors”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As a first matter, the claims to not require any specific type of tumors, including vascularized tumors, and therefore Lefrancois is not irrelevant for teaching the reduction of tumor cells injected into the liver of mice.  Secondly, the claims do not mention anything having to do with the long-term efficacy of adoptively transferred T cells; they merely require that the T lymphocytes are administered in such a way that the amount of T lymphocytes increases in a tumor (which Lefrancois in view of Basak, Felber, and Eperdaud, teaches).
Finally, regarding the survival, persistence, and localization of transferred cells in T cell therapy, Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
While Lefrancois does not teach localization, survival, and persistence of adoptively transferred T lymphocytes in a tumor, Lefrancois does teach that the number of adoptively transferred T lymphocytes will increase upon administration of IL-15/IL-15Rα heterodimers to a subject, and that T lymphocytes will reduce tumor growth upon administration of IL-15/IL-15Rα heterodimers.  Basak teaches T lymphocyte localization in tumors after administration of at least IL-15 (abstract), Felber 
Furthermore, the action taking steps of the independent claim, claim 1, are taught by Lefrancois alone, even if Lefrancois does not teach the functional result of T cells migration into a tumor.  Lefrancois teach that hetIL-15 can be administered on days 1 and 7 of therapy at 2.5 µg (para [0048]).  Applicant states in the Specification that doses of .1 µg to 50 µg of hetIL-15 administered from every 1 to 10 days is sufficient to induce the functional result of T cell infiltration into tumors (para [0056]-[0057]).  Thus, even if, in arguendo, Lefrancois is ipsis verbis silent to the effects of T cell infiltration into tumors upon administration of hetIL-15, the action-taking steps of Lefrancois appear to fall within the instantly recited action taking steps, and thus Lefrancois necessarily teaches a method sufficient to “increases the number of lymphocytes present in the tumor”.

Applicant also argues against Lefrancois on the basis that, to the extent it demonstrates reduction in tumors, merely teaches administration of IL-15 to mice after inoculation by cancer cells, and that it does not teach IL-15/IL-15Rα complex administration in conjunction with adoptive cell 
Applicant’s argument has been considered, but it is not persuasive.
As a first matter, Applicant’s description of Fig. 11 is misleading.  Specifically, Lefrancois does not teach that IL-15 alone reduces tumors in mice; it teaches that an IL-15/IL-15Rα complex reduces tumors in mice, or the exact administered composition contemplated by Applicant.  Furthermore, Applicant’s analysis in this regard omits that, prior to demonstrating tumor reduction in mice as a result of IL-15/IL-15Rα complex administration, Lefrancois also demonstrates an increase in adoptively transferred T cells in mice upon IL-15/IL-15Rα administration.  Given the proximity of both experiments in Lefrancois, one of ordinary skill in the art would have easily deduced that an IL-15/IL-15Rα heterodimer was capable of performing two things simultaneously: 1) increasing the number of adoptively transferred T cells in a subject and 2) reducing the size tumors.  Based on these two separate working examples, one of ordinary skill would have easily deduced that administering an IL-15/IL-15Rα heterodimer with adoptively transferred T cells to a tumorigenic subject would have easily accomplished both increasing the number of adoptively transferred T cells and a reduction in tumor size.  Furthermore, performing such an experiment is clearly enabled in light of Lefrancois’s teachings alone.
Furthermore, the action taking steps of the independent claim, claim 1, are taught by Lefrancois alone, even if Lefrancois does not teach the functional result of T cells migration into a tumor.  Lefrancois teach that hetIL-15 can be administered on days 1 and 7 of therapy at 2.5 µg (para [0048]).  Applicant states in the Specification that doses of .1 µg to 50 µg of hetIL-15 administered from every 1 to 10 days is sufficient to induce the functional result of T cell infiltration into tumors (para [0056]-in arguendo, Lefrancois is ipsis verbis silent to the effects of T cell infiltration into tumors upon administration of hetIL-15, the action-taking steps of Lefrancois appear to fall within the instantly recited action taking steps, and thus Lefrancois necessarily teaches a method sufficient to “increases the number of lymphocytes present in the tumor”.
Also, in response to Applicant’s contention that Lefrancois is flawed because it only teaches a method of reducing a peripheral tumor, it is again noted (see above) that the claims to not require any specific type of tumors, including primary tumors, and therefore Lefrancois is not irrelevant for teaching the reduction of tumor cells injected into the liver of mice.  Applicant’s claims are not limited to a particular type of tumor.

Applicant also cites secondary considerations in arguing against Lefrancois, namely, that they demonstrated in vivo tumor persistence of tumor-specific T lymphocytes up to 12 days after cell transfer treatment upon administration with hetIL-15 in the absence of lymphodepletion (Remarks, p. 6-7, cont.), whereas Lefrancois only demonstrated that T cells could kill tumor cells ex vivo at up to 4 days (Remarks, p. 7, para 2).  Applicant also reiterates the arguments that Lefrancois did not teach adoptive cell therapy in combination with a tumor model and that Lefrancois did not teach inhibition of primary tumors.
Applicant’s arguments have been considered, but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “persistence…up to 12 days” and “inhibition of primary tumors”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Futhermore, even though Lefrancois and the other references do not mention lymphodepletion, it is noted that the relevant limitation is a negative limitation not requiring an active method step (i.e., Claim 1 – “the subject does not undergo a lymphodepletion procedure” [emphasis added]).  Thus, even though none of the references teach that lymphodepletion is not performed prior to administration of hetIL-15 or adoptively transferred T cells, because the references omit performing such a step, it is assumed that this step did not occur in any of the methods recited by the prior art.  And because all of the other steps are taught or rendered obvious by the prior art, it is also assumed that one of ordinary skill would have practiced the invention without performing a lymphodepletion step, thus rendering a process consisting of performing all the active method steps obvious.  
Finally, it is again mentioned one of ordinary skill in the art would have easily deduced that an IL-15/IL-15Rα heterodimer was capable of performing two things simultaneously: 1) increasing the number of adoptively transferred T cells in a subject and 2) reducing the size tumors.  Based on these two separate working examples, one of ordinary skill would have also deduced that administering an IL-15/IL-15Rα heterodimer with adoptively transferred T cells to a tumorigenic subject would have easily accomplished both increasing the number of adoptively transferred T cells and a reduction in tumor size, and therefore a process of administering the heterodimer with adoptive T cells is also rendered obvious by Lefrancois (see previous response paragraph above).

	Applicant argues that Basak is flawed because it does not reference adoptive cell transfer in the presence of hetIL-15 and in the absence of lymphodepletion (Remarks, p. 7, second to last para).
Applicant’s argument has been considered, but it is not persuasive.


	Applicant argues that Epardaud is flawed for previously recited reasons: namely, that it does not teach lymphodepletion, that it does not teaching administering hetIL-15 in conjunction with adoptive T cell therapy, and that it does not teach localization of T cells in the tumor for long periods of time (Remarks, p. 8, para 1).  Applicant also argues that Epardaud is flawed because it does not teach T lymphocytes that have been extracted from tumors or T lymphocytes that have been specifically engineered to target tumor cells (Remarks, p. 8, para 1).
	Applicant’s arguments have been considered, but they are not persuasive.
	As a first matter, while Epardaud does not teach lymphodepletion, it is again reminded that when a reference does not teach a negative limitation (i.e., not performing lymphodepletion), it is assumed that the negative limitation has been fulfilled, there being no evidence of its positive corollary (i.e., performing lymphodepletion) occurring.  
As a second matter, while Epardaud does not discuss adoptive T cell therapy, the reference merely evidencing that hetIL-15 leads to localization and infiltration of endogenous T lymphocytes in tumors upon administration of hetIL-15 (Fig 2), it is again mentioned that administering hetIL-15 in 
As a third matter, nothing in the independent claim requires localization and persistence of T lymphocytes for long periods of time, so Epardaud cannot be flawed for this reason.
Finally, it should be mentioned that none of the claims mentioning engineering T cells for targeting tumors or utilizing T cells that have been extracted from tumors in adoptive cell therapy.  However, it should be mentioned that Lefrancois does teach using T lymphocytes to treat tumors in adoptive T cell therapy, and that these T lymphocytes can be extracted from a patient having the relevant condition and re-administering such T lymphocytes in adoptive T cell therapy (para [0118]).  It is not known at this time, however, whether Lefrancois either alone or in combination with an evidentiary reference (e.g., one describing adoptive T cell therapy to treat tumors as necessarily involving isolation of T cells from tumors) would render such a limitation obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.R./Examiner, Art Unit 1633                                                                           

/KEVIN K HILL/Primary Examiner, Art Unit 1633